Citation Nr: 1728033	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  07-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease and spinal stenosis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to August 1981 and from April 1982 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claim for service connection for degenerative disc disease and spinal stenosis of the lumbar spine and assigned a 10 percent rating.  The Veteran timely appealed the initial rating assigned.  Jurisdiction of the appeal now resides with the Pittsburgh Foreign Cases Office (Foreign Office) in Pittsburgh, Pennsylvania.

This appeal was remanded by the Board in December 2011 for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court of Appeals for Veterans Claims has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board remanded the Veteran's claim in December 2011 in part to obtain a new VA examination.  The Board has reviewed the August 2016 VA examination report.  It does not appear that the examiner tested the Veteran's range of motion in both active and passive motion.  Although the Veteran reported flare-ups that cause functional loss and impairment, the impact of the flare-ups was not measured.  The examiner noted that pain caused functional loss for every range of motion measurement, but did not quantify the effects of the pain.  Finally, although there was pain noted on weight-bearing, that pain was also not quantified.   As there is no opposite joint of the spine, that aspect did not need to be addressed.

The Board also notes that there was inadequate consideration of the Veteran's possible neurological manifestations during the August 2016 VA examination.  The August 2005 VA examination noted pain in his lumbar spine that radiated.  Also, a May 2007 treatment record noted paresthesias.  During a March 2012 VA examination, the examiner noted that the "described peripheral nerve losses ... appear to be most likely attributable" to his lumbar spine disorder.  However, he has never received a diagnosis of radiculopathy.  Therefore, upon remand, the examiner will be asked to clarify whether the Veteran has neurological manifestations related to his lumbar spine disorder.

Consequently, the Board finds the August 2016 VA medical examination to be inadequate.  In order to provide an adequate examination and ensure substantial compliance with the previous remand directive, another remand is necessary to obtain a VA medical examination to evaluate the Veteran's lumbar spine disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant treatment records from any VA facility or private treatment provider from which the Veteran has received treatment.

2.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The full range of motion testing must be performed.  The spine should be tested in:
* Active motion;
* Passive motion;
* Weightbearing; and
* Non-weightbearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

The examiner should identify all neurological manifestations of the Veteran's lumbar spine disability.  The Veteran's treatment records indicate complaints of radiating pain and paresthesias.  Additionally, a September 2007 VA medical opinion suggests a relationship between "peripheral nerve losses" and his lumbar spine disorder.  However, he has never actually received a diagnosis of radiculopathy.  

If there is neurological impairment, the examiner should identify the nerve or nerves involved and determine the manifestations. 

3.  Following any additional indicated development, the AOJ should review the claims file and adjudicate the Veteran's claim for an increased rating of his lumbar spine disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




